       Case 2:19-cv-00024-jmc Document 20 Filed 04/24/20 Page 1 of 19




                      UNITED STATES DISTRICT COURT
                                FOR THE
                          DISTRICT OF VERMONT


Crystal Z.,

      Plaintiff,

      v.                                      Civil Action No. 2:19–cv–24–jmc

Commissioner of Social Security,

      Defendant.


                            OPINION AND ORDER
                                (Docs. 14, 16)

      Plaintiff Crystal Z. brings this action pursuant to 42 U.S.C. § 405(g) of the

Social Security Act, requesting review and remand of the decision of the

Commissioner of Social Security denying her application for Disability Insurance

Benefits (DIB). Pending before the Court are Plaintiff’s motion to reverse the

Commissioner’s decision (Doc. 14), and the Commissioner’s motion to affirm the

same (Doc. 16). For the reasons stated below, Plaintiff’s motion is GRANTED, in

part; the Commissioner’s motion is DENIED; and the matter is REMANDED for

further proceedings and a new decision.

                                   Background

      Plaintiff was 28 years old on her alleged disability onset date of July 19,

2016. She completed her GED, and has work experience as an office clerk, a data

entry clerk, a chiropractor assistant, a laundry laborer, and a healthcare
       Case 2:19-cv-00024-jmc Document 20 Filed 04/24/20 Page 2 of 19




specialist for the state of Vermont. She is married, and lives in Fairfax with her

husband, son, and stepson.

      Plaintiff has chronic pain syndrome and a longstanding history of back

pain. (AR 511.) In February 2015, she underwent back surgery, specifically a

laminectomy and posterior lateral fusion at the L5-S1 level. (AR 286–89.)

Thereafter, her pain lessened and she thus returned to work. (AR 42.) Less than

two years after the surgery, however, her pain returned, and she was unable to

work. (AR 52, 313, 511.) Plaintiff stopped working in July 2016 because her pain

prevented her from sitting for longer than one hour at a time and limited her

ability to stand, walk, lift, twist, and rise from a seated position. (AR 64–65, 72,

202, 212–13, 217.) To alleviate her pain, Plaintiff lies down, takes breaks

throughout the day, and takes narcotic pain medication to help her sleep. (AR

43, 56, 64–65, 511.) She has tried physical therapy, but it “severely exacerbated”

her pain. (AR 511.) She has undergone epidural injections but sometimes

encounters problems obtaining insurance coverage for them. (AR 42–43, 55.)

      Plaintiff has also struggled with anxiety and panic attacks since she was

12 years old; and she suffers from depression and has been diagnosed with

hypochondriasis (a mental disorder characterized by excessive fear of or

preoccupation with a serious illness, despite medical testing and reassurance to

the contrary). (AR 485.) Her mental health has significantly declined since her

chronic pain has increased. (Id.; AR 44.)




                                          2
       Case 2:19-cv-00024-jmc Document 20 Filed 04/24/20 Page 3 of 19




      In a September 2016 Function Report, Plaintiff reported that she cannot

sit or stand for longer than 15 minutes without “an immense amount of pain in

[her] mid[-]to[-]low back and hips.” (AR 212.) She stated that, although she

cares for her two-year old son at home, she often lies on the couch to relieve her

pain (AR 213); she is unable to cook meals that require standing for longer than

10 minutes (AR 214); and she needs to take breaks when washing dishes (id.).

Plaintiff further reported that she “hardly ever” goes outside; she is “unable to do

activities”; and, although she can drive and go food shopping once a week, her

husband brings her to the store, does the lifting, and pushes the cart. (AR 215.)

At the October 2017 administrative hearing, Plaintiff testified that her sister and

mother help her care for her son; and she is unable to pick up her son or bathe

him. (AR 59, 61.) She also testified that she cannot do household chores without

pain, and if she attempts to do the dishes or vacuum, she needs to lie down after.

(AR 60.)

      In June 2016, Plaintiff filed her application for DIB, alleging that she has

been unable to work since July 19, 2016 due to anxiety, depression, back pain,

and hip pain. (AR 202.) The application was denied initially and upon

reconsideration, and Plaintiff timely requested an administrative hearing. On

October 5, 2017, Administrative Law Judge (ALJ) Joshua Menard conducted a

hearing on the application. (AR 36–81.) Plaintiff appeared and testified, and

was represented by counsel. A vocational expert (VE) also testified at the

hearing. On February 16, 2018, the ALJ issued a decision finding that Plaintiff




                                         3
       Case 2:19-cv-00024-jmc Document 20 Filed 04/24/20 Page 4 of 19




was not disabled under the Social Security Act from her alleged disability onset

date through the date of the decision. (AR 20–31.) Thereafter, the Appeals

Council denied Plaintiff’s request for review, rendering the ALJ’s decision the

final decision of the Commissioner. (AR 1–6.) Having exhausted her

administrative remedies, Plaintiff timely filed the Complaint in this action on

February 12, 2019. (Doc. 3.)

                                  ALJ Decision

      The Commissioner uses a five-step sequential process to evaluate

disability claims. See Butts v. Barnhart, 388 F.3d 377, 380–81 (2d Cir. 2004).

The first step requires the ALJ to determine whether the claimant is presently

engaging in “substantial gainful activity.” 20 C.F.R. §§ 404.1520(b), 416.920(b).

If the claimant is not so engaged, step two requires the ALJ to determine

whether the claimant has a “severe impairment.” 20 C.F.R. §§ 404.1520(c),

416.920(c). If the ALJ finds that the claimant has a severe impairment, the third

step requires the ALJ to make a determination as to whether that impairment

“meets or equals” an impairment listed in 20 C.F.R. Part 404, Subpart P,

Appendix 1 (“the Listings”). 20 C.F.R. §§ 404.1520(d), 416.920(d). The claimant

is presumptively disabled if his or her impairment meets or equals a listed

impairment. Ferraris v. Heckler, 728 F.2d 582, 584 (2d Cir. 1984).

      If the claimant is not presumptively disabled, the ALJ is required to

determine the claimant’s residual functional capacity (RFC), which means the

most the claimant can still do despite his or her mental and physical limitations




                                         4
       Case 2:19-cv-00024-jmc Document 20 Filed 04/24/20 Page 5 of 19




based on all the relevant medical and other evidence in the record. 20 C.F.R. §§

404.1520(e), 404.1545(a)(1), 416.920(e), 416.945(a)(1). The fourth step requires

the ALJ to consider whether the claimant’s RFC precludes the performance of his

or her past relevant work. 20 C.F.R. §§ 404.1520(f), 416.920(f). Finally, at the

fifth step, the ALJ determines whether the claimant can do “any other work.”

20 C.F.R. §§ 404.1520(g), 416.920(g). The claimant bears the burden of proving

his or her case at steps one through four, Butts, 388 F.3d at 383; and at step five,

there is a “limited burden shift to the Commissioner” to “show that there is work

in the national economy that the claimant can do,” Poupore v. Astrue, 566 F.3d

303, 306 (2d Cir. 2009) (clarifying that the burden shift to the Commissioner at

step five is limited, and the Commissioner “need not provide additional evidence

of the claimant’s [RFC]”).

      Employing this sequential analysis, ALJ Menard first determined that

Plaintiff had not engaged in substantial gainful activity since her alleged

disability onset date of July 19, 2016. (AR 22.) At step two, the ALJ found that

Plaintiff had the severe impairments of degenerative disc disease of the lumbar

spine, anxiety disorder, and depressive disorder. (AR 23.) Conversely, the ALJ

found that Plaintiff’s obesity was a “nonsevere impairment” but stated that he

nonetheless considered it in formulating Plaintiff’s RFC. (Id.) At step three, the

ALJ determined that none of Plaintiff’s impairments, alone or in combination,

met or medically equaled a listed impairment. (Id.) Next, the ALJ determined

that Plaintiff had the RFC to perform “light work,” as defined in 20 C.F.R. §




                                         5
       Case 2:19-cv-00024-jmc Document 20 Filed 04/24/20 Page 6 of 19




404.1567(b), except that she “require[d] the ability to change position every hour

for [three to five] minutes;” she could “frequently climb ramps and stairs;

occasionally climb ladders, ropes, or scaffolds; occasionally stoop; and frequently

crouch;” and she was “limited to simple, routine tasks.” (AR 25.) Given this

RFC, the ALJ found that Plaintiff was unable to perform her past relevant work

as an office clerk, a data entry clerk, a chiropractor assistant, and a laundry

laborer. (AR 29.) Based on testimony from the VE, however, the ALJ determined

that there were other jobs existing in significant numbers in the national

economy that Plaintiff could perform, including the representative occupations of

market retail worker, order caller, and tanning salon attendant. (AR 30.) The

ALJ concluded that Plaintiff had not been under a disability from her alleged

disability onset date of July 19, 2016 through the date of the decision. (AR 31.)

                              Standard of Review

      The Social Security Act defines the term “disability” as the “inability to

engage in any substantial gainful activity by reason of any medically

determinable physical or mental impairment which can be expected to result in

death or which has lasted or can be expected to last for a continuous period of not

less than 12 months.” 42 U.S.C. § 423(d)(1)(A). A person will be found disabled

only if it is determined that his “impairments are of such severity that he is not

only unable to do his previous work[,] but cannot, considering his age, education,

and work experience, engage in any other kind of substantial gainful work which

exists in the national economy.” 42 U.S.C. § 423(d)(2)(A).




                                         6
       Case 2:19-cv-00024-jmc Document 20 Filed 04/24/20 Page 7 of 19




      In considering the Commissioner’s disability decision, the court “review[s]

the administrative record de novo to determine whether there is substantial

evidence supporting the . . . decision and whether the Commissioner applied the

correct legal standard.” Machadio v. Apfel, 276 F.3d 103, 108 (2d Cir. 2002)

(citing Shaw v. Chater, 221 F.3d 126, 131 (2d Cir. 2000)); see 42 U.S.C. § 405(g).

The court’s factual review of the Commissioner’s decision is thus limited to

determining whether “substantial evidence” exists in the record to support such

decision. 42 U.S.C. § 405(g); Rivera v. Sullivan, 923 F.2d 964, 967 (2d Cir. 1991);

see Alston v. Sullivan, 904 F.2d 122, 126 (2d Cir. 1990) (“Where there is

substantial evidence to support either position, the determination is one to be

made by the factfinder.”). “Substantial evidence” is more than a mere scintilla; it

means such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion. Richardson v. Perales, 402 U.S. 389, 401 (1971); Poupore,

566 F.3d at 305. In its deliberations, the court should bear in mind that the

Social Security Act is “a remedial statute to be broadly construed and liberally

applied.” Dousewicz v. Harris, 646 F.2d 771, 773 (2d Cir. 1981).

                                     Analysis

      Plaintiff argues that the ALJ erred in failing to give proper weight to the

opinions of treating physician Michael Barnum, MD. (Docs. 14, 14-1, 19.) Given

this alleged error, Plaintiff seeks a remand for calculation of benefits. The

Commissioner responds that the ALJ’s decision should be affirmed because it is

supported by substantial evidence and it properly assesses Dr. Barnum’s opinions




                                         7
       Case 2:19-cv-00024-jmc Document 20 Filed 04/24/20 Page 8 of 19




in the context of the entire medical record. (Doc. 16.) As discussed below, the

Court finds error in the ALJ’s analysis of the opinions of Dr. Barnum, requiring

remand for further proceedings and a new decision.

I.    ALJ’s Analysis of the Opinions of Treating Physician Dr. Barnum

      Dr. Barnum was Plaintiff’s treating orthopedic surgeon during the alleged

disability period. He began seeing Plaintiff in January 2015, when Plaintiff

presented with complaints of sharp and constant low back pain that did not

improve with medical management and physical therapy. (AR 278.) At

Plaintiff’s initial appointment, Dr. Barnum noted that x-rays showed “severe

degenerative changes at the L5-S1 level with increased bone density.” (AR 280.)

Given this and other findings, in February 2015, Dr. Barnum performed a

laminectomy and posterior lateral fusion surgery at the L5-S1 level on Plaintiff.

(AR 286.) For at least two years thereafter, Dr. Barnum saw Plaintiff in follow-

up treatment. (See, e.g., AR 306–08, 515–17, 582–84, 590–93.) In a September 6,

2017 Medical Source Statement of Ability to Do Work-Related Activities,

Dr. Barnum opined that Plaintiff cannot lift more than 20 pounds and “has

[lower back pain] that would affect [her ability to do] manual labor positions.”

(AR 686.) Dr. Barnum also opined that Plaintiff can lift/carry no more than

10 pounds occasionally and less than 10 pounds frequently; Plaintiff can stand

and/or walk for only two to six hours in an eight-hour workday; Plaintiff can sit

for two to six hours in an eight-hour workday but needs to stand and walk

around for 10 minutes after sitting for an hour; and Plaintiff can reach for only




                                         8
        Case 2:19-cv-00024-jmc Document 20 Filed 04/24/20 Page 9 of 19




one-third of an eight-hour workday and cannot perform repetitive reaching.

(AR 688–90.)

        The regulations in effect at the time Plaintiff filed her claim provide that

the opinions of treating physicians like Dr. Barnum are generally entitled to

deference over opinions provided by nontreating sources including nonexamining

agency consultants and examining medical consultants.1 See 20 C.F.R. §§

404.1527(c)(1), 416.927(c)(1); Greek v. Colvin, 802 F.3d 370, 375 (2d Cir. 2015)

(“The [Social Security Administration] recognizes a rule of deference to the

medical views of a physician who is engaged in the primary treatment of a

claimant.”). The so-called “treating physician rule” provides that a treating

source’s opinions on the nature and severity of a claimant’s functional limitations

are entitled to “controlling weight” if they are “well[] supported by medically

acceptable clinical and laboratory diagnostic techniques and [are] not

inconsistent with the other substantial evidence in [the] case record.” 20 C.F.R.

§§ 404.1527(c)(2), 416.927(c)(2); see Schisler v. Sullivan, 3 F.3d 563, 567–69


        1  Some of the regulations cited in this decision, particularly those applicable to the review
of medical source evidence, were amended effective March 27, 2017. Those new regulations apply
only to claims “filed on or after March 27, 2017,” however, and therefore not to Plaintiff’s claim
here, which was filed in June 2016. Smith v. Comm’r, 731 F. App’x 28, 30 n.1 (2d Cir. 2018)
(summary order). Where, as here, a plaintiff’s claim for benefits was filed prior to March 27,
2017, “the Court reviews the ALJ’s decision under the earlier regulations.” Rodriguez v. Colvin,
No. 3:15CV1723(DFM), 2018 WL 4204436, at *4 n.6 (D. Conn. Sept. 4, 2018); see Revised Medical
Criteria for Evaluating Mental Disorders, 81 Fed. Reg. 66138-01, 66178, 2016 WL 5341732 n.1
(Sept. 26, 2016) (“We expect that Federal courts will review our final decisions using the rules
that were in effect at the time we issued the decisions.”); see also Revisions to Rules Regarding the
Evaluation of Medical Evidence, 82 Fed. Reg. 5844-01, 2017 WL 168819 (Jan. 18, 2017) (“The
revisions include redefining several key terms related to evidence, revising our rules about
acceptable medical sources . . . , revising how we consider and articulate our consideration of
medical opinions and prior administrative medical findings, revising our rules about medical
consultants . . . and psychological consultants . . . , revising our rules about treating sources, and
reorganizing our evidence regulations for ease of use.”).


                                                  9
      Case 2:19-cv-00024-jmc Document 20 Filed 04/24/20 Page 10 of 19




(2d Cir. 1993). If the ALJ decides a treating source’s opinions are not entitled to

controlling weight, it must be determined how much weight, if any, to give those

opinions. Estrella v. Berryhill, 925 F.3d 90, 95 (2d Cir. 2019). In making this

decision, the ALJ “must ‘explicitly consider’ the following, nonexclusive ‘Burgess

factors’: ‘(1) the frequen[cy], length, nature, and extent of treatment; (2) the

amount of medical evidence supporting the opinion[s]; (3) the consistency of the

opinion[s] with the remaining medical evidence; and (4) whether the physician is

a specialist.’” Id. at 95–96 (first alteration in original) (quoting Selian v. Astrue,

708 F.3d 409, 418 (2d Cir. 2013) (per curiam)); see 20 C.F.R. §§ 404.1527(c),

404.927(c); Greek, 802 F.3d at 375 (“[E]ven when a treating physician’s opinion is

not given controlling weight, [Social Security Administration] regulations require

the ALJ to consider several factors in determining how much weight the opinion

should receive.”). If the ALJ gives less than controlling weight to a treating

source’s opinions, he or she must provide “good reasons” in support of that

decision. Byrne v. Berryhill, 752 F. App’x 96, 98 (2d Cir. 2019) (“After considering

the[] [regulatory] factors, the ALJ must provide a meaningful explanation for

assigning a particular weight to a treating physician’s opinion. Failure to provide

such good reasons for not crediting the opinion of a claimant’s treating physician

is a ground for remand.” (internal quotation marks omitted)); see Messina v.

Comm’r of Soc. Sec. Admin., 747 F. App’x 11, 15 (2d Cir. 2018); Burgess v. Astrue,

537 F.3d 117, 129–30 (2d Cir. 2008); Halloran v. Barnhart, 362 F.3d 28, 32

(2d Cir. 2004) (per curiam).




                                          10
      Case 2:19-cv-00024-jmc Document 20 Filed 04/24/20 Page 11 of 19




       In this case, the ALJ gave “little weight” to the opinions of treating

physician Dr. Barnum on the grounds that these opinions are “overly restrictive

and inconsistent with the record, including [Dr. Barnum’s] own treatment notes.”

(AR 28.) The ALJ explained: “The record . . . shows [that Plaintiff had] greater

ability than opined [by Dr. Barnum].” (Id.) Applying the treating physician rule

to the ALJ’s analysis of Dr. Barnum’s opinions, the Court finds that the ALJ

made several errors. First, the ALJ failed to address the frequency, length,

nature, and extent of Dr. Barnum’s treating relationship with Plaintiff, despite

these being significant factors, as discussed above. See 20 C.F.R. §

404.1527(c)(2)(i) (“When the treating source has seen you a number of times and

long enough to have obtained a longitudinal picture of your impairment, we will

give the medical source’s medical opinion more weight than we would give it if it

were from a nontreating source.”). Second, the ALJ did not mention that

Dr. Barnum is a specialist (an orthopedic surgeon) who opined about medical

issues related to his area of specialty (Plaintiff’s ability to lift/carry, stand/walk,

sit, and reach). Id. at § 404.1527(c)(5) (“We generally give more weight to the

medical opinion of a specialist about medical issues related to his or her area of

specialty than to the medical opinion of a source who is not a specialist.”).

       Third, substantial evidence does not support the ALJ’s finding that

Dr. Barnum’s own treatment notes are inconsistent with his opinions. (See AR

28.) At various dates during the alleged disability period, Dr. Barnum’s

treatment notes include notations that Plaintiff experienced: “trouble




                                           11
       Case 2:19-cv-00024-jmc Document 20 Filed 04/24/20 Page 12 of 19




sitting/standing for [a] prolonged time” (AR 313), “tenderness [to] palpation of the

paralumbar region” (AR 315; see also AR 588), “[s]evere isolated degenerative

changes at the L5-S1 level” (AR 345), “left lower back pain with radiation to left

hip and posterior thigh” (AR 588), “positive single leg stance” (pain provoked by

standing on one leg) and “positive Faber” (groin or buttock pain) on the left (id.),

“tenderness [to] palpation [of the] lumbosacral junction and left [sacroiliac] joint

[and] [r]eproducible pain with extension and positive single leg stance on the left”

(AR 592), “tenderness [to] palpation of the C7 spinous process and parascapular

musculature bilaterally” (id.), and “increasing mechanical low back pain mostly

on the left side with radiation to left hip buttocks and posterior thigh” (id.).

These and other notations contained in his treatment notes support Dr.Barnum’s

opinions regarding Plaintiff’s limitations in sitting, standing, reaching, and

lifting/carrying. (See AR 686, 688–90.) Also noteworthy, Dr. Barnum

consistently observed that Plaintiff showed no Waddell’s signs,2 meaning she was

not malingering or exaggerating her symptoms. (See AR 314, 477, 588.)

       Finally, substantial evidence does not support the ALJ’s finding that

Dr. Barnum’s opinions are inconsistent with the record as a whole. (See AR 28.)

Throughout the record, nearly every treating or examining provider observed

signs of pain or discomfort in Plaintiff when she moved from a seated to a




       2   Waddell’s signs were developed “to identify patients with low back pain who were likely
to experience a poor surgical outcome from lower back surgery.” Ryan S. D’Souza & Luke Law,
Waddell Sign, STATPEARLS, available at https://www.ncbi.nlm.nih.gov/books/NBK519492/ (last
updated Feb. 14, 2020). Waddell’s signs can be used to “identify malingering in patients . . . [and
to] identify[] psychogenic components in other non-lumbar pain syndromes.” Id.


                                                12
      Case 2:19-cv-00024-jmc Document 20 Filed 04/24/20 Page 13 of 19




standing position, when she walked, or upon palpation to her spine. For

example, in June 2016, treating provider Molly Somaini, PA-C, recorded that

Plaintiff “[w]alks with an antalgic gait.” (AR 443.) And in July 2016, Somaini

noted that Plaintiff was “[e]xperiencing pain,” “[w]alk[ed] with an antalgic gait,”

and had “[tenderness to palpation] across [the] lower back.” (AR 458.) Also in

July 2016, treating provider David Simcoe, DO, observed that Plaintiff

“[w]alk[ed] with a slow gait,” had a “stooped” posture, exhibited “tenderness to

palpation over the spine,” and was in pain “[a]s indicated by changing positions

often and facial grimace.” (AR 455.) In August 2016, consulting psychologist

Raquel Lefebvre recorded that Plaintiff “appeared to be in significant visible pain

when she walked, sat[,] and went from sitting to standing.” (AR 472.) Like

Dr. Barnum, Lefebvre noted that “[t]here was no evidence to suggest that

[Plaintiff] was malingering or intentionally not being truthful.” (AR 473.) In

September 2016, PA-C Somaini wrote that Plaintiff had worse pain “with

prolonged standing or sitting” (AR 507); and in November 2016, she recorded that

Plaintiff had “[d]iscomfort with movement” and “walk[ed] with an antalgic gait”

(AR 532). In October 2016, treating provider Michelle Kearney, PA-C, similarly

noted that Plaintiff “experience[ed] pain,” which was “indicated by changing

positions often,” and “[w]alk[ed] with a slightly antalgic gait.” (AR 512.) In

March 2017, treating rheumatologist Scott Legunn, MD, recorded that Plaintiff

had “[t]ender lumbar paraspinal muscles with discomfort at the [sacroiliac]

joints,” and that the FABER test “elicited pain in the lumbar spine.” (AR 604.)




                                         13
      Case 2:19-cv-00024-jmc Document 20 Filed 04/24/20 Page 14 of 19




At least two other treating providers made similar findings during the alleged

disability period. (See, e.g., AR 485 (Meghan Lewellen, MSW, LICSW, recording

that Plaintiff “grimaces occasionally as she shifts her sitting position”),

523 (Suzan White, DO, recording that Plaintiff “[a]ppears to be in mild-moderate

distress and pain [a]s indicated by changing positions often,” and “[w]alks with a

slightly antalgic gait”).) Physical therapy notes make similar findings, recording

that Plaintiff exhibited signs of: pain, dysfunction in the sacroiliac (SI) joints,

decreased range of motion and strength, altered posture and gait, decline in

function, postural changes that appear to restrict left SI motion eliciting pain,

muscle tightness, very restricted range of motion in all directions, frequent

change in position from sit/stand during evaluation, mainly side sitting to

right/left, moving cautiously in the room and using furniture for support, and

inability to stand erect. (AR 491, 569.)

      These treatment notes are consistent with Dr. Barnum’s opinions,

particularly the opinion that Plaintiff needed to stand and walk around for

10 minutes every hour, to relieve pain or discomfort in her lower back. (AR 689;

see AR 686.) But instead of crediting this evidence in his analysis of

Dr. Barnum’s opinions, the ALJ merely mentioned them in passing––without

citing to the record or noting the names of the providers––and then dismissed

them on the grounds that “[Plaintiff] otherwise has intact strength, sensation,

and reflexes”; and “has good balance and normal range of motion of the

extremities.” (AR 28.) First, there is evidence (cited above) that Plaintiff did not




                                           14
      Case 2:19-cv-00024-jmc Document 20 Filed 04/24/20 Page 15 of 19




in fact have intact strength, range of motion, and balance at some appointments;

but even if she did, it is not for the ALJ to determine that a person could not

exhibit normal function in those areas while also being posturally limited due to

back pain, as opined by Dr. Barnum. See Flynn v. Comm’r of Soc. Sec. Admin.,

729 F. App’x 119, 121 (2d Cir. 2018) (“Neither the trial judge nor the ALJ is

permitted to substitute his own expertise or view of the medical proof for the

treating physician’s opinion.” (quoting Shaw, 221 F.3d at 134)); Alexander v.

Comm’r of Soc. Sec., No. 5:14-cv-00039, 2014 WL 7392112, at *8 (D. Vt. Dec. 29,

2014) (“[A]n ALJ is not qualified to analyze raw medical data, and must interpret

the medical evidence through the expert opinion of a physician.” (citing Balsamo

v. Chater, 142 F.3d 75, 81 (2d Cir. 1998))). Second, it was improper for the ALJ

to “recite only the evidence that support[ed] his conclusion while ignoring

contrary evidence.” Meuser v. Colvin, 838 F.3d 905, 912 (7th Cir. 2016); see

Smith v. Bowen, 687 F. Supp. 902, 904 (S.D.N.Y. 1988) (“Although the ALJ is not

required to reconcile every ambiguity and inconsistency of medical testimony, he

cannot pick and choose evidence that supports a particular conclusion.” (citation

omitted)).

      The ALJ also explained his decision to give little weight to Dr. Barnum’s

opinions by stating that Plaintiff “can carry a basket of dry clothes, and mop and

vacuum with breaks.” (AR 28.) But Plaintiff’s ability to “carry a basket of dry

clothes” is not inconsistent with Dr. Barnum’s opinion that Plaintiff could never

lift over 20 pounds, and could lift 10 pounds occasionally and less than 10 pounds




                                         15
      Case 2:19-cv-00024-jmc Document 20 Filed 04/24/20 Page 16 of 19




frequently. (AR 686, 688). Nor is Plaintiff’s ability to “mop and vacuum with

breaks” inconsistent with Dr. Barnum’s opinion that Plaintiff can reach for only

one-third of the workday. (AR 690.) See Maskell v. Berryhill, Case No. 5:16-cv-

60, 2017 WL 2779638, at *8 (D. Vt. June 27, 2017) (“[T]he ‘ALJ did not explain

how the performance of these limited activities . . . translates into the ability to

perform substantial gainful work . . . in a typical competitive workplace

environment.’” (all but first alteration in original) (quoting Miller v. Colvin,

122 F. Supp. 3d 23, 29 (W.D.N.Y. 2015))); see Johnson v. Comm’r of Soc. Sec.,

Civil Action No. 2:13-cv-217, 2014 WL 2118444, at *6 (D. Vt. May 21, 2014)

(“[E]ven assuming [the plaintiff] was able to do these activities, she still could be

limited in her ability to do work-related functions to the extent opined by [the

treating physician].”). Moreover, the Second Circuit has long held that a

claimant need not be an invalid, incapable of performing any daily activities, in

order to receive disability benefits. See Balsamo v. Chater, 142 F.3d 75, 81

(2d Cir. 1998); Nelson v. Bowen, 882 F.2d 45, 49 (2d Cir. 1989) (“When a disabled

person gamely chooses to endure pain in order to pursue important goals, it

would be a shame to hold this endurance against him in determining benefits

unless his conduct truly showed that he is capable of working.”).

      Despite the consistency between Dr. Barnum’s opinions and the treatment

notes of multiple different medical providers including Dr. Barnum, the ALJ

opted to give “little weight” to Dr. Barnum’s opinions and “great weight” to the

opinions of nonexamining agency consultant Geoffrey Knisely, MD. (AR 28.) In




                                          16
       Case 2:19-cv-00024-jmc Document 20 Filed 04/24/20 Page 17 of 19




December 2016, Dr. Knisely completed an evaluation of Plaintiff wherein he

opined that Plaintiff could lift and carry 20 pounds occasionally and 10 pounds

frequently; could sit, stand, and walk for about six hours in an eight-hour

workday; and would need to change her position for an aggregate of three-to-five

minutes per hour. (AR 106.) Noting that Dr. Knisely is an “acceptable medical

source[] who [is] familiar with Social Security policy and had the opportunity to

review [Plaintiff’s] record,” the ALJ gave great weight to these opinions on the

grounds that they are “generally consistent with the record as a whole.” (AR 28.)

        Having never seen or treated Plaintiff, however, Dr. Knisely’s opinions

should not have been given more weight than Dr. Barnum’s without good reason.

See Vargas v. Sullivan, 898 F.2d 293, 295 (2d Cir. 1990) (“The general rule is that

. . . reports of medical advisors who have not personally examined the claimant

deserve little weight in the overall evaluation of disability.” (internal quotation

marks omitted)). This is particularly true given that Dr. Knisely made his

opinions in December 2016, more than a year before the ALJ’s decision (AR 31),

nine months before Dr. Barnum issued his opinions (AR 691), and one month

before MRI results were added to the record in January 2017 (AR 651).3 The

Second Circuit has held that, where, as here, it is unclear whether an agency

consultant reviewed “all of [the plaintiff’s] relevant medical information,” the


        3  The January 2017 MRI revealed abnormalities in Plaintiff’s lumbar spine, including
“[b]road-based disc protrusion indents [in the] ventral CSF space, contributing to mild central
canal stenosis,” and “[l]eft far lateral disc protrusion, [which] abuts transforaminal segment of the
left L5 nerve root” (id.), leading Dr. Barnum to contemplate fusion surgery (AR 586). In a
February 2017 treatment note, Dr. Barnum stated that, although the January 2017 MRI “did not
reveal any significant neural compromise,” it showed “a very small far lateral disc herniation [on
the] left side L4-5.” (AR 588.)


                                                 17
       Case 2:19-cv-00024-jmc Document 20 Filed 04/24/20 Page 18 of 19




consultant’s opinion is not supported by the evidence of record, as required to

override the opinion of a treating physician. Tarsia v. Astrue, 418 F. App’x 16, 18

(2d Cir. 2011). Here, it is clear that agency consultant Dr. Knisely had not

reviewed all of the relevant medical information prior to preparing his evaluation

of Plaintiff.4

       Accordingly, the ALJ erred in his analysis of the opinions of treating

physician Dr. Barnum, requiring remand. See Halloran, 362 F.3d at 33 (“We do

not hesitate to remand when the Commissioner has not provided ‘good reasons’

for the weight given to a treating physician[’]s opinion and we will continue

remanding when we encounter opinions from ALJ[]s that do not comprehensively

set forth reasons for the weight assigned to a treating physician’s opinion.”).

II.    Remand for Further Proceedings or Calculation of Benefits

       Plaintiff argues that the record shows that, “by the proper application of

the Commissioner’s regulations[,] [Plaintiff] would have been found disabled,”

and thus, the claim should be remanded solely for a calculation of benefits rather

than for further proceedings and a new decision. (Doc. 14-1 at 23.) The Court

disagrees.

       In cases where there is “no apparent basis to conclude that a more

complete record might support the Commissioner’s decision,” reversal for a


       4  Plaintiff also argues that the ALJ should have given less weight to Dr. Knisely’s
opinions because his evaluation “is simply an opinion that ‘no adjustments are warranted’” to the
original assessment of a non-medical disability examiner, specifically single decisionmaker (SDM)
Margie Morley. (Doc. 14-1 at 20 (citing AR 92–93, 102–03, 106); see Doc. 19 at 7 (citing Rivera v.
Comm’r of Soc. Sec., 394 F. Supp. 3d 486, 491 (S.D.N.Y. 2019)).) But the fact that Dr. Knisely
expressed his agreement with the assessment of SDM Morley does not in itself diminish the value
of Dr. Knisely’s evaluation. (AR 105–07.)


                                               18
      Case 2:19-cv-00024-jmc Document 20 Filed 04/24/20 Page 19 of 19




calculation of benefits may be appropriate. Rosa v. Callahan, 168 F.3d 72, 83

(2d Cir. 1999). Courts have reversed and ordered that benefits be paid when the

record provides persuasive proof of disability and a remand for further

proceedings “would serve no purpose.” Parker v. Harris, 626 F.2d 225, 235

(2d Cir. 1980). Where, however, there are gaps in the administrative record or

the ALJ has applied an improper legal standard, it is more appropriate to

remand for further proceedings and a new decision. Rosa, 168 F.3d at 82–83; see

also Pratts v. Chater, 94 F.3d 34, 39 (2d Cir. 1996). Here, it cannot be said that a

remand for further proceedings would serve no purpose. Once the ALJ properly

analyzes the medical opinions, a new RFC determination will require further

testimony from a VE about what, if any, jobs Plaintiff can do and whether they

exist in significant numbers in the national economy. Therefore, the claim must

be remanded for further proceedings rather than for a calculation of benefits.

                                    Conclusion

      For these reasons, the Court GRANTS Plaintiff’s motion (Doc. 14), in part;

DENIES the Commissioner’s motion (Doc. 16); and REMANDS for further

proceedings and a new decision in accordance with this ruling.

      Dated at Burlington, in the District of Vermont, this 24th day of

April 2020.

                                               /s/ John M. Conroy            .
                                               John M. Conroy
                                               United States Magistrate Judge




                                         19
